Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 
“regulating unit” in claim 1. The specification does not give a particular or specific structure to the regulating unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Under 35 USC 112(f) the specification must provide sufficient structure to carry out the claimed function of the regulating unit. However, sufficient structure is not present in the specification and therefore it is not described in such a way as to reasonably convey to one of ordinary skill in the art 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “regulating unit” renders the claim indefinite because under 35 USC 112(f), the specification must provide sufficient structure to perform the claimed functions but the specification does not provide such structure, and therefore the structure of the unit is unclear and thereby the scope of the claim unclear.
Regarding claims 1 and 6, the limitation “in particular a chiller” renders the claim indefinite because it is unclear if the claim is stipulating that a chiller is included, or if a 
Regarding claim 1, “at least one measured variable” renders the claim indefinite because the sensor of the claim detects the at least one measured variable, but “measured variable” implies that the variable has already been measured or detected. It is unclear if the claim is reciting that the sensor is sensing a variable which has previously been sensed, or if the sensor is merely sensing a variable.
Regarding claim 1, “the respective port” lacks sufficient antecedent basis in the claims.
Regarding claims 2 and 10, “two such sensors” and “the respective sensor” render the claim indefinite because it is unclear which sensor(s) is/are being referred to. It is suggested that “first sensor”, “second sensor”, etc. be utilized so there is clear delineation between sensors.
Regarding claim 3, “only such a sensor” renders the claim indefinite because it is unclear which sensor is being referred to and furthermore, it is unclear what “only at least one sensor” would indicate in the scenario where the sensor referred to is the at least one sensor. It is unclear if “only at least one sensor” can include multiple sensors.
Regarding claim 5, the claim is rendered indefinite by the re-recitation of the components of claim 1, which are included 
Regarding claim 7, “second mode” renders the claim indefinite because no first mode has been introduced and therefore it is unclear if the second mode implies the existence of a first mode or if it stands alone.
Regarding claim 8, “third mode” renders the claim indefinite because it is unclear if the existence of first and seconds modes is implied or if the third mode stands alone.
Regarding claims 11-12, “the sole sensor” lacks sufficient antecedent basis in the claims.
Regarding claim 12, “the one measured variable” lacks sufficient antecedent basis in the claims.
Regarding claim 12, “the other measured variable” lacks sufficient antecedent basis in the claims.
Claims 2-12 are indefinite by virtue of dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US20130061630) in view of Dolin (US20100031681), further in view of Reuter (US20160279662).
Regarding claim 1, Schaefer discloses a heat exchanger, in particular a chiller, the heat exchanger comprising:
a heat exchanger block (Figure 4, 1), which has a first fluid duct for a refrigerant and a second fluid duct for a coolant (Figure 1, 6 is the inlet and 7 the outlet, with first fluid duct in-between, Figure 3, 29 is the introduction/outlet for the coolant);
an inlet and an outlet for the refrigerant, which are formed at a connecting flange of the heat exchanger and which are fluidically connected to the first fluid duct (Figure 1, 6 and 7, which are at a connecting flange 16, see Figure 3, (¶47));
an electronic expansion valve arranged in the inlet (Figure 2, 26), wherein the expansion regulates a flow of the refrigerant in the inlet as a function of at least one measured variable (¶20).
Schaefer does not teach the at least one sensor, where the sensor and a regulating unit of the expansion valve are connected via a cable to transfer data, wherein a port is formed at the expansion valve, and wherein the cable is secured releasably or non-releasably in the at least one port at the expansion valve.
However, Dolin discloses an electronic expansion valve with an integrated regulating unit (Figure 1, regulating unit 52/35) which regulates a flow rate of refrigerant in the inlet as a function of at least one detected measured variable (¶25, Figure 1, 36, 32, or 33), wherein at least one port is formed at the expansion valve and a cable to transfer data is secured releasably or non-releasably (this encompasses any wired connection) in the port at the expansion valve (Figure 1, 36, which is wired up to 35, see ¶38 where connectors on the circuit board mate with sensor cable terminals, and there is a port through 52 because the wire enters 52) which facilitates quick and easy installation (¶40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a sensor to 
To the extent that Applicant argues that Dolin does not properly disclose a “port” under the broadest reasonable interpretation of the claim, Reuter discloses utilizing a port in the valve to which a data cable connects releasably or non-releasably (Figures 1-2, 22, 20, ¶43).
Therefore, when cabling the sensor to the expansion valves regulating unit in Schaefer as modified, it would have been obvious to utilize such a port/connector relationship between the sensor and the valve in order to allow for a simple, quick connection to be made.
Regarding claim 2, Schaefer as modified teaches all of the limitations of claim 1, but does not explicitly disclose sensors as claimed in claim 2.
However, Schaefer does disclose utilizing temperature measurements at both the inlet and outlet of the heat exchanger (¶20) and Dolin evidences that it is known to utilize sensors to gather such information (Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize two sensors, one at the inlet and the other at the outlet of the heat 
Regarding claim 5, Schaefer as modified teaches all of the limitations of a heat exchanger, in particular a chiller, according to claim 1, which is connected to an external control system to transfer data (Figure 1, 44 of Dolin) and further teaches where the method of operation comprises:
detecting at least one measured variable of the refrigerant with the at least one sensor (¶20, see rejection of claim 1 where the at least one sensor is used to detect temperature);
transmitting the detected measured variable via a cable to the regulating unit of the expansion valve (see rejection of claim 1, where a cabled connection between the sensor and expansion valve regulating unit is utilized); and
controlling or regulating the expansion valve with the regulating unit as a function of the received measured variable of the sensor, wherein the expansion valve regulates a flow rate of the refrigerant in the inlet (¶20, where temperature is utilized to regulate the expansion 
Regarding claim 8, Schaefer as modified teaches all of the limitations of claim 5, wherein the heat exchanger is regulated in a third mode, where in the third mode:
the regulating unit processes the detected measured variable, after the latter has been received and controls or regulates the expansion valve as a function thereof, without including the external control system (see rejection of claim 1 and ¶26 of Dolin).
Regarding claim 9, Schaefer as modified teaches all of the limitations of claim 8, wherein
in the third mode, the heat exchanger is controlled in an average-load sub mode which corresponds to an average performance of the heat exchanger (this is considered to be when Schaefer as modified is running under normal operating conditions).
Further regarding claim 9, per MPEP 2111.04, (II), contingent limitations within a method claim are those which are not required to be carried out in the course of the methodology outlined and are therefore not included in the broadest reasonable interpretation of the claim. The claim states that the heat exchanger may operate in the high, average, or weak mode. The “or” renders each mode optional under the current 
Regarding claim 10, Schaefer as modified teaches all of the limitations of claim 5, but does not explicitly state two sensors for measuring inlet and outlet temperatures.
However, Schaefer notes utilizing inlet and outlet temperatures of the heat exchanger to control the expansion valve (¶20) and Dolin discloses the utilization of sensors to capture such data (Figure 1, 36, 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize sensors to capture the noted inlet and outlet temperatures of Schaefer, which are then sent to the regulating unit to control the expansion valve, in order to realize a simple, cost effective model for gathering data.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US20130061630) in view of Dolin (US20100031681), further in view of Reuter (US20160279662) as applied to claims 1 and 5, further in view of Vonsild (US20110222576).
Regarding claims 3 and 11
However, Vonsild discloses utilizing a pressure-temperature sensor combination at the outlet of the heat exchanger in order to moderate the electronic expansion valve and control superheat (Figure 1, 5, ¶45-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a combination sensors at the outlet of the heat exchanger and to control the expansion valve based on the measurements as taught by Vonsild in order to ensure proper superheating in the heat exchanger of Schaefer.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US20130061630) in view of Dolin (US20100031681), further in view of Reuter (US20160279662) as applied to claim 1, further in view of Rossi (US20030055603).
Regarding claim 4, Schaefer as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 4.
However, Rossi discloses utilizing a temperature sensor and a pressure sensor at the outlet of the heat exchanger (Figure 1, 18, SP, ST, ¶41) and that utilizing this information for the expansion valve allows proper compressor inlet conditions to be maintained (¶25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a temperature .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US20130061630) in view of Dolin (US20100031681), further in view of Reuter (US20160279662) as applied to claim 1, further in view of Izadi (US20150323234).
Regarding claim 6, Schaefer as modified teaches all of the limitations of claim 5, but does not teach the particulars of claim 6.
However, Izadi discloses sending an unprocessed temperature variable from the heat exchanger outlet to an external control system, processing the variable, and subsequently controlling the expansion valve according to the processed variable (Figure 1, 10, 8) in a feedback loop.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an external control system and feedback loop in Schaefer as modified in order to perform accurate control of the electronic expansion valve position and to allow continuous adjustment of the valve position according to the outlet temperature.
Allowable Subject Matter
Claims 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate or render obvious the situation of claim 7, where data is collected, sent to the regulating unit, sent to an external controller, and then back to the valve for controlling the valve. Regarding claim 12, the prior art does not anticipate or render obvious the divergence of data described where temperature is sent to the regulating unit and pressure data is sent to the control system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763